DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claims 2 and 3 be found allowable, claims 9 and 10, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 4, line 1, the term “the polymerizable composition” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauptmann (EP 2 692 311) in view of Kolb (WO 2013/055432).
With respect to claims 1-3, 6, 9, and 10, Hauptmann discloses a dental blank having isotropic shrinkage behavior (page 28, line 57) comprising a porous pre-sintered zirconia material (abstract), wherein the zirconia has particle size of less than about 100 nm (page 7, line 58).  An exemplified gel preparation includes 39.32 wt % oxide (including zirconia), 50.98 wt % solvent, 4.15 wt % acrylic acid, and 2.12 wt % HEMA (hydroxyethyl methacrylate) (page 21, Table 3).  The example includes a thermal initiator (VAZO 67) but also teaches that the initiator can be a photoinitiator (page 14, lines 49-51).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a photoinitiator like claimed.  The dental blank is prepared by adding the composition to a mold, forming a molded gel article, and then sintering (drying) to remove solvent to form a xerogel (page 21, lines 26-30; page 22, lines 26-40; page 29, lines 29-43).
Hauptman fails to disclose a solvent medium comprising at least 60 wt % of a solvent having a boiling point of at least 150°C.
Kolb discloses aerogels like Hauptmann for use in dental articles (abstract) comprising zirconia and polymerizable monomer such as acrylic acid (paragraph 00395).  Example 26 of Kolb includes ethanol solvent but also teaches that solvents such as diethylene glycol monoethyl ether (boiling point = 202°C) and ethylene glycol monobutyl ether (boiling point = 171°C) can be used in place of ethanol (paragraph 00131).
In view of Kolb’s recognition that solvents ethanol, dimethylene glycol monoethyl ether, and ethylene glycol monobutyl ether are functionally equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute the ethanol of Hauptmann with higher boiling dimethylene glycol monoethyl ether or ethylene glycol monobutyl ether and thereby arrive at the present invention—absent evidence or surprising or unexpected results.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
With respect to claims 4 and 15, example provides for a relative amount of polymerizable material of 66 wt % acrylic acid (i.e., claimed monomer (1)) and 34 wt % HEMA (claimed monomer (3)) but fail exemplify the addition of a monomer having a plurality of polymerizable groups.
Even so, Hauptmann specifically discloses materials used for dental blanks including such multifunctional monomers like ethoxylated pentaerythritol tetraacrylate, ethoxylated pentaerythritol tetraacrylate, polyethylene glycol dimethacrylate, ethoxylated trimethylolpropane triacrylate, and ethoxylated trimethylolpropane triacrylate (page 20, lines 21-36).  
Given that such multifunctional monomers are suitable for use in the polymerizable material, it would have been obvious to one of ordinary skill in the art to utilize at least one of them as claimed monomer (2).
Hauptmann fails to disclose the amount of a monomer with a plurality of polymerizable groups.
Kolb discloses aerogel likes Hauptmann for use in dental articles (abstract) comprising zirconia and polymerizable monomer material including 2.9 g acrylic acid and 1.5 g ethoxylated pentaerithritol tetraacrylate (paragraph 00395).  The relative amount of ethoxylated pentaerithritol tetraacrylate is 34 wt % based on polymerizable monomer.
Given that both Hauptmann and Kolb are drawn to aerogel for dental articles comprising zirconia and polymerizable acrylic monomers, it would have been obvious to one of ordinary skill in the art to rely on Kolb regarding amounts of monomer having a plurality of polymerizable groups as a suitable and effective amount of crosslinkable monomer in the polymerizable material of Hauptmann.
With respect to claims 5 and 17, Hauptmann discloses that the zirconia has composition of 70-98 mol % ZrO2, 1-50 mol % Y2O3, and optionally up to 5 mol % lanthanum oxide (page 11, lines 46-52).
With respect to claim 7, Hauptmann does not explicitly disclose that the reaction mixture “contacts all surfaces of the mold cavity,” however, it is the examiner’s position that the one of ordinary skill in the art would have expected such because the mold is used to shape the reaction mixture.
With respect to claim 8, Hauptmann is silent regarding the dimensions of the features in the mold cavity, however, such dimensions are considered to be design features that would have been obvious to one of ordinary skill in the art.  Note in Figure 6 that there are detailed designs in the final product.
With respect to claims 11 and 16, Hauptmann discloses that the sintered samples are “crack free” (page 22, lines 31-32).
With respect to claims 12 and 18, Hauptmann is silent regarding the amount if isotropic shrinkage, however, it is the examiner’s position that the amount of shrinkage is dependent on the amount of zirconium oxide particles.  Because the amount of zirconium oxide particles taught by Hauptmann overlaps with the claimed range, it would have been obvious to one of ordinary skill in the art to prepare a sintered article that exhibits shrinkage of 40-70 % from the shaped gel article.
With respect to claim 13, Hauptmann fails to disclose filtering the reaction mixture before adding to the mold cavity, however, case law holds that purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  Therefore, it would have been obvious to one of ordinary skill in the art to filter the reaction mixture to remove impurities.
With respect to claim 14, Hauptmann does not discloses that the mold cavity has at least one surface that transmits actinic radiation, however, it does not disclose using a photoinitiator (page 14, lines 49-51).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a mold cavity having at least one surface that transmits actinic radiation in order to facilitate the photoinitiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn